

117 HR 2494 : To amend title 38, United States Code, to establish in the Department the Veterans Economic Opportunity and Transition Administration, and for other purposes.
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2494IN THE SENATE OF THE UNITED STATESMay 19, 2021 Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to establish in the Department the Veterans Economic Opportunity and Transition Administration, and for other purposes.1.Establishment of Veterans Economic Opportunity and Transition Administration(a)Veterans Economic Opportunity and Transition Administration(1)In generalPart V of title 38, United States Code, is amended by adding at the end the following new chapter:80Veterans Economic Opportunity and Transition AdministrationSec. 8001. Organization of Administration. 8002. Functions of Administration. 8003. Annual report to Congress.8001.Organization of Administration(a)Veterans Economic Opportunity and Transition AdministrationThere is in the Department of Veterans Affairs a Veterans Economic Opportunity and Transition Administration. The primary function of the Veterans Economic Opportunity and Transition Administration is the administration of the programs of the Department that provide assistance related to economic opportunity to veterans and their dependents and survivors.(b)Under Secretary for Economic Opportunity and TransitionThe Veterans Economic Opportunity and Transition Administration is under the Under Secretary for Veterans Economic Opportunity and Transition, who is directly responsible to the Secretary for the operations of the Administration.8002.Functions of AdministrationThe Veterans Economic Opportunity and Transition Administration is responsible for the administration of the following programs of the Department:(1)Vocational rehabilitation and employment programs.(2)Educational assistance programs.(3)Veterans’ housing loan and related programs.(4)The verification of small businesses owned and controlled by veterans pursuant to subsection (f) of section 8127 of this title, including the administration of the database of veteran-owned businesses described in such subsection.(5)The Transition Assistance Program under section 1144 of title 10.(6)Any other program of the Department that the Secretary determines appropriate.8003.Annual report to CongressThe Secretary shall include in the annual report to the Congress required by section 529 of this title a report on the programs administered by the Under Secretary for Veterans Economic Opportunity and Transition. Each such report shall include the following with respect to each such program during the fiscal year covered by that report:(1)The number of claims received.(2)The number of claims decided.(3)The average processing time for a claim.(4)The number of successful outcomes (as determined by the Secretary).(5)The number of full-time equivalent employees.(6)The amounts expended for information technology..(2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and of part V of title 38, United States Code, are each amended by inserting after the item relating to chapter 79 the following new item:80. Veterans Economic Opportunity and Transition Administration8001.(b)Effective dateChapter 80 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2022.(c)Authorization for appropriations for Veterans Benefits AdministrationsThere is authorized to be appropriated for fiscal year 2022 for the General Operating Expenses account of the Veterans Benefits Administration $3,207,000,000.(d)Labor rightsAny labor rights, inclusion in the bargaining unit, and collective bargaining agreement that affects an employee of the Department of Veterans Affairs who is transferred to the Veterans Economic Opportunity and Transition Administration, as established under chapter 80 of title 38, United States Code, as added by subsection (a), shall apply in the same manner to such employee after such transfer.2.Under Secretary for Veterans Economic Opportunity and Transition(a)Under Secretary(1)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 306 the following new section:306A.Under Secretary for Veterans Economic Opportunity and Transition(a)Under SecretaryThere is in the Department an Under Secretary for Veterans Economic Opportunity and Transition, who is appointed by the President, by and with the advice and consent of the Senate. The Under Secretary for Veterans Economic Opportunity and Transition shall be appointed without regard to political affiliation or activity and solely on the basis of demonstrated ability in—(1)information technology; and(2)the administration of programs within the Veterans Economic Opportunity and Transition Administration or programs of similar content and scope.(b)ResponsibilitiesThe Under Secretary for Veterans Economic Opportunity and Transition is the head of, and is directly responsible to the Secretary for the operations of, the Veterans Economic Opportunity and Transition Administration.(c)Vacancies(1)Whenever a vacancy in the position of Under Secretary for Veterans Economic Opportunity and Transition occurs or is anticipated, the Secretary shall establish a commission to recommend individuals to the President for appointment to the position.(2)A commission established under this subsection shall be composed of the following members appointed by the Secretary:(A)Three persons representing education and training, vocational rehabilitation, employment, real estate, mortgage finance and related industries, and survivor benefits activities affected by the Veterans Economic Opportunity and Transition Administration.(B)Two persons representing veterans served by the Veterans Economic Opportunity and Transition Administration.(C)Two persons who have experience in the management of private sector benefits programs of similar content and scope to the economic opportunity and transition programs of the Department.(D)The Deputy Secretary of Veterans Affairs.(E)The chairman of the Veterans’ Advisory Committee on Education formed under section 3692 of this title.(F)One person who has held the position of Under Secretary for Veterans Economic Opportunity and Transition, if the Secretary determines that it is desirable for such person to be a member of the commission.(3)A commission established under this subsection shall recommend at least three individuals for appointment to the position of Under Secretary for Veterans Economic Opportunity and Transition. The commission shall submit all recommendations to the Secretary. The Secretary shall forward the recommendations to the President and the Committees on Veterans’ Affairs of the Senate and House of Representatives with any comments the Secretary considers appropriate. Thereafter, the President may request the commission to recommend additional individuals for appointment.(4)The Assistant Secretary or Deputy Assistant Secretary of Veterans Affairs who performs personnel management and labor relations functions shall serve as the executive secretary of a commission established under this subsection..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 306 the following new item:306A. Under Secretary for Veterans Economic Opportunity and Transition..(b)Conforming amendmentsTitle 38, United States Code, is further amended—(1)in section 306(c)(2), by striking subparagraphs (A) and (E) and redesignating subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D), respectively;(2)in section 317(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,;(3)in section 318(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,;(4)in section 516(e)(2)(C), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;(5)in section 541(a)(2)(B), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;(6)in section 542(a)(2)(B)(iii), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;(7)in section 544(a)(2)(B)(vi), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;(8)in section 709(c)(2)(A), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,;(9)in section 7701(a), by inserting after assistance the following: , other than assistance related to Economic Opportunity and Transition,; and(10)in section 7703, by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively.(c)Effective dateSection 306A of title 38, United States Code, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2022.3.Transfer of services(a)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the progress toward establishing the Veterans Economic Opportunity and Transition Administration, as established under section 8001 of title 38, United States Code, as added by section 4, and the transition of the provision of services to veterans by such Administration.(b)CertificationThe Secretary of Veterans Affairs may not transfer the function of providing any services to veterans to the Veterans Economic Opportunity and Transition Administration, as established under section 8001 of title 38, United States Code, as added by section 4 until the Secretary submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives certification that—(1)the transition of the provision of services to such Administration will not negatively affect the provision of such services to veterans;(2)such services are ready to be transferred.(c)Deadline for certificationThe Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives the certification required by subsection (b)—(1)no earlier than April 1, 2022; and(2)no later than September 1, 2022.(d)Failure To certifyIf the Secretary fails to submit the certification required by subsection (b) by the date specified in subsection (c)(2), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report that includes—(1)the reason why the certification was not made by such date; and(2)the estimated date when the certification will be made.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk